Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-12-00408-CR

                                      Jose A. ESCALANTE,
                                            Appellant

                                               v.
                                          The STATE of
                                       The STATE of Texas,
                                             Appellee

                    From the 379th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009CR11013
                              Honorable Pat Priest, Judge Presiding

Opinion by:      Karen Angelini, Justice

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: June 12, 2013

AFFIRMED

           Jose A. Escalante was indicted for murder. Pursuant to a plea-bargain agreement,

Escalante pled no contest to the reduced charge of manslaughter. Because the parties agreed

Escalante’s plea would be open and the trial court would assess punishment, the trial court held a

sentencing hearing. After hearing evidence related to punishment, the trial court sentenced

Escalante to twenty years imprisonment. Escalante timely filed a notice of appeal. His court-

appointed appellate attorney has filed a brief in which she raises three arguable points of error,

but nonetheless concludes that this appeal is frivolous and without merit. See Anders v.
                                                                                   04-12-00408-CR


California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

Counsel states that appellant was provided with a copy of the brief and motion to withdraw, and

was further informed of his right to review the record and file his own brief. See Bruns v. State,

924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Escalante did not file a pro se

brief.

         We have reviewed the record and counsel’s brief. We agree that the appeal is frivolous

and without merit. The judgment of the trial court is affirmed. Furthermore, we grant the motion

to withdraw. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no

pet.); Bruns, 924 S.W.2d at 177 n.1.

         No substitute counsel will be appointed. Should appellant wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a

petition for discretionary review or file a pro se petition for discretionary review. Any petition

for discretionary review must be filed within thirty days from the later of (1) the date of this

opinion; or (2) the date the last timely motion for rehearing is overruled by this court. See TEX.

R. APP. P. 68.2. Any petition for discretionary review must be filed in the Texas Court of

Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply

with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP.

P. 68.4.


                                                 Karen Angelini, Justice

Do not publish




                                               -2-